[Cite as State v. Haskins, 2013-Ohio-5377.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )             CASE NO. 12 MA 204
V.                                               )
                                                 )                    OPINION
LEON HASKINS,                                    )
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Youngstown
                                                 Municipal Court of Mahoning County,
                                                 Ohio
                                                 Case No. 11CRB2687

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Dana Lantz
                                                 Prosecutor
                                                 Kathleen Thompson
                                                 Assistant Prosecutor
                                                 26 S. Phelps Street, 4th Floor
                                                 Youngstown, Ohio 44503

For Defendant-Appellant                          Attorney Edward A. Czopur
                                                 42 North Phelps Street
                                                 Youngstown, Ohio 44503




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                 Dated: December 4, 2013
[Cite as State v. Haskins, 2013-Ohio-5377.]
DONOFRIO, J.

        {¶1}     Defendant-appellant Leon Haskins appeals his conviction in the
Youngstown Municipal Court for failing to maintain downspouts and gutters, following
his no contest plea. He contends his plea was invalid because the trial court did not
advise him that he was waiving certain constitutional rights by pleading no contest.
        {¶2}     On December 22, 2011, Haskins was cited for failure to maintain
downspouts and gutters in violation of section 304.7 of the Youngstown Housing
Code, a third-degree misdemeanor. Haskins pleaded not guilty, the court appointed
him counsel, and the case proceeded to discovery and other pretrial matters.
        {¶3}     On July 10, 2012, Haskins withdrew his previous not guilty plea and
pleaded no contest to the charge. On August 27, 2012, the trial court sentenced
Haskins to 30 days in jail and 3 years of reporting probation until he brings the
subject property into compliance.
        {¶4}     Haskins filed a motion in the trial court to stay the sentence pending
appeal. The court granted the motion and this appeal followed.
        {¶5}     Haskins’s sole assignment of error states:

                 The trial court failed to advise Appellant of any of the
        constitutional rights that he would be waiving upon entering his plea
        thereby invalidating said plea and requiring reversal.

        {¶6}     Haskins acknowledges that the offense to which he pleaded no contest
is a petty misdemeanor and, therefore, does not require as extensive a plea colloquy
as is required for serious offenses. Nonetheless, Haskins argues that in addition to
being adequately advised of the plea, the trial court should have also advised him of
the constitutional rights, i.e. right to trial, right to compulsory process, right to have
state prove elements of offense by proof beyond a reasonable doubt, right to cross-
examine witnesses against him, and right against self-incrimination, he was waiving
by entering a no contest plea.
        {¶7}     In response, plaintiff-appellee the State of Ohio argues that the trial
court was not required to inform of the constitutional rights Haskins was waiving and
                                                                                -2-


only that a no contest plea is not an admission of guilt but is admission of the truth of
the facts alleged in the complaint and that the plea cannot be used against him in any
subsequent civil or criminal proceeding.
       {¶8}   Crim.R. 11 governs pleas and the advisements that must be given prior
to accepting a plea in a criminal case. The extent of the plea colloquy correlates
directly to the level of offense to which the defendant is pleading. State v. Jones, 116
Ohio St.3d 211, 2007-Ohio-6093, 877 N.E.2d 677, ¶ 6, citing State v. Watkins, 99
Ohio St.3d 12, 2003-Ohio-2419, 788 N.E.2d 635, ¶ 25. Crim.R. 11 distinguishes
between felonies (subsection C), serious misdemeanors (subsection D), and petty
misdemeanors (subsection E).
       {¶9}   Haskins entered his no contest plea to a third-degree misdemeanor.
The maximum jail term for a third-degree misdemeanor is 60 days. R.C.
2929.24(A)(3). Therefore, under Crim.R. 2(D), the offense to which Haskins pleaded
no contest is a petty misdemeanor, which means the advisements that the trial court
must have given him prior to accepting his no contest plea was governed by Crim.R.
11(E). It provides in relevant part, “In misdemeanor cases involving petty offenses the
court * * * shall not accept such pleas without first informing the defendant of the
effect of the plea of guilty, no contest, and not guilty.” (Emphasis added.)
       {¶10} The Ohio Supreme Court has examined this rule and its requirements,
and has held, “In accepting a plea to a misdemeanor involving a petty offense, a trial
court is required to inform the defendant only of the effect of the specific plea being
entered.” (Emphasis added.) State v. Jones, 116 Ohio St.3d 211, 2008-Ohio-6093,
877 N.E.2d 677, at paragraph one of the syllabus, construing Crim.R. 11(E). To meet
the requirement of informing a defendant of the effect of his plea, a trial court must
inform the defendant of the appropriate Crim.R. 11(B) language. Jones, at paragraph
two of the syllabus.
       {¶11} Crim.R. 11(B) specifically defines the effect of a no contest plea:
              (B) Effect of guilty or no contest pleas
              With reference to the offense or offenses to which the plea is
                                                                               -3-


       entered:
               ***
               (2) The plea of no contest is not an admission of defendant’s
       guilt, but is an admission of the truth of the facts alleged in the
       indictment, information, or complaint, and the plea or admission shall
       not be used against the defendant in any subsequent civil or criminal
       proceeding.

       {¶12} In State v. Dosch, 7th Dist. No. 08MA63, 2009-Ohio-6534, this court
succinctly set forth the trial court’s obligation in this regard as follows:

               The court is required to convey the three points of information
       contained in Crim.R. 11(B) regarding a plea of no contest: (1) that it is
       not an admission of guilt; (2) that it is an admission of the truth of the
       facts alleged in the indictment, information, or complaint; and (3) that
       the plea shall not be used against the defendant in any subsequent civil
       or criminal proceeding.

Id. at ¶ 12.
       {¶13} In this case, at the July 10, 2012 plea hearing, the trial court conveyed
to Haskins all three points of information contained in Crim.R. 11(B) regarding his
plea of no contest:

               THE COURT:        Do you understand by entering a plea of no
       contest you are not admitting your guilt, you are admitting the facts
       alleged in the complaint? Based on those facts I could find you guilty,
       impose the maximum penalty, a violation of Section 304.7 of the
       Housing Code, gutters and downspouts, it’s up to 60 days in jail, $500
       fine and a no contest plea can’t be used against you in a later civil or
       criminal proceeding. Any questions about that?
               MR. HASKINS: No, Your Honor.
                                                                                -4-


(Tr. 3.)
       {¶14} In support of his argument that there should have been a further
colloquy regarding the constitutional rights he was waiving in addition to the effect of
his plea, Haskins cites this court’s decision in State v. Guerriero, 7th Dist. No. 12 MA
48, 2012-Ohio-5990. In Guerriero, this court examined a plea colloquy involving a no
contest plea to a petty misdemeanor. After acknowledging the Ohio Supreme Court’s
holding in Jones that the trial court was required to inform the appellant of only the
effect of her plea, this court went on further to address appellant’s additional
argument that the trial court had not adequately informed her of other rights she was
waiving by entering her plea. This court went on to examine the plea colloquy and
ultimately determined that the trial court had substantially complied with the
advisements concerning her constitutional rights and that even if it had not she failed
to demonstrate any resulting prejudice.
       {¶15} In Guerriero we did suggest that the trial court should have informed the
appellant of the rights she was waiving. However, our discussion of whether or not
the trial court should have informed the appellant of the rights she was waiving was
not the real import of Guerriero. As we made clear in Guerriero, the appellant had not
separately assigned that alleged deficiency as error. An appellate court need not
address an issue which an appellant has failed to separately assign as error. See
App.R. 16(A); App.R. 12(A)(2); State v. Hammonds, 4th Dist. No. 04CA2940, 2005-
Ohio-3743, ¶ 13. Hence, our limited discussion of the issue was dicta.
       {¶16} More to the point, Guerriero only suggested that the trial court should
have informed appellant of the rights she was waiving. It did not hold that the trial
court was required to do so. Guerriero clearly acknowledged the Ohio Supreme
Court’s decision in Jones as controlling. Our holding in Guerriero was narrowly
tailored to our application of Jones, concluding that “[t]he trial court was not required
to inquire into the voluntariness of the plea and adequately informed Appellant of the
effect of her plea.” (Emphasis added.) Id. at ¶ 17.
       {¶17} In sum, because Haskins was pleading no contest to a petty
                                                                                -5-


misdemeanor, the trial court was required to inform him only of the effect of the plea.
The court complied with this requirement by informing Haskins that his plea of no
contest was not an admission of guilt, that it was an admission of the truth of the facts
in the complaint, and that the plea could not be used against him in a subsequent
civil or criminal proceeding. The court was not required to advise Haskins of the
constitutional rights he was waiving.
       {¶18} Accordingly, Haskins’s sole assignment of error is without merit.
       {¶19} The trial court’s judgment entry of conviction and sentence is affirmed.

Vukovich, J., concurs.

Waite, J., concurs.